United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Birmingham, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-622
Issued: June 13, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 8, 2007 appellant filed a timely appeal from an October 4, 2006 Office of
Workers’ Compensation Programs’ nonmerit decision. Because more than one year has elapsed
between the last merit decision dated September 8, 2005 and the filing of this appeal on
January 8, 2007, the Board lacks jurisdiction to review the merits of appellant’s claim pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for
reconsideration of his claim under 5 U.S.C. § 8128.
FACTUAL HISTORY
This is the second appeal before the Board. On December 23, 2004 appellant, a 55-yearold custodian, filed a traumatic injury claim, alleging that he injured his right hand in the
performance of duty. By decision dated February 14, 2005, the Office denied appellant’s claim.
In a September 8, 2005 decision, an Office hearing representative affirmed the February 14, 2005

decision. On February 9, 2006 the Board affirmed the Office’s decisions.1 The complete facts
of this case are set forth in the Board’s February 9, 2006 decision and are herein incorporated by
reference.
By letter dated August 16, 2006, appellant requested reconsideration, noting that he had
previously faxed new medical evidence to the Board during the period his appeal was pending.
Appellant did not resubmit any evidence to the Office in support of his request for
reconsideration.
By decision dated October 4, 2006, the Office denied appellant’s application for review
on the grounds that it neither raised substantive legal questions nor included new and relevant
evidence sufficient to require the Office to review its prior decision.
LEGAL PRECEDENT
Under 20 C.F.R. § 10.606(b), a claimant may obtain review of the merits of his or her
claim by showing that the Office erroneously applied or interpreted a specific point of law; by
advancing a relevant legal argument not previously considered by the Office; or by submitting
relevant and pertinent evidence not previously considered by the Office.2 Evidence that repeats
or duplicates evidence already in the case record has no evidentiary value and does not constitute
a basis for reopening a case.3
ANALYSIS
In the present case, appellant has not shown that the Office erroneously applied or
interpreted a specific point of law. He did not advance a relevant legal argument not previously
considered by the Office. Appellant did not submit relevant and pertinent evidence not
previously considered by the Office. He did not submit any medical evidence in connection with
his August 16, 2006 reconsideration request. Thus, the request did not contain any new and
relevant evidence for the Office to review. Although appellant contended that he had submitted
additional evidence to the Board during the time his appeal was pending, he did not submit this
evidence to the Office.4 Any new evidence which supports appellant’s claim must be submitted
to the Office, together with a request for reconsideration.5 As appellant did not submit the new
evidence to the Office for review, the Board finds that the Office properly refused to reopen
appellant’s claim for reconsideration.

1

Docket No. 06-68 (issued February 9, 2006).

2

20 C.F.R. § 10.606(b)(1); see generally 5 U.S.C. § 8128(a).

3

Howard A. Williams, 45 ECAB 853 (1994).

4

20 C.F.R. § 501.2(c).

5

20 C.F.R. § 10.606.

2

CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for
reconsideration on the merits of his claim under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the October 4, 2006 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: June 13, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

